Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-100208 Commission on June 27, 2008 Registration No. 811-09002 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 17 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Separate Account N of ReliaStar Life Insurance Company (formerly Separate Account One of Northern Life Insurance Company) 20 Washington Avenue South, Minneapolis, Minnesota 55401 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ReliaStar Life Insurance Company One Orange Way, C1S, Windsor, CT 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Flexible Premium Individual Fixed and Variable Deferred Annuity Contracts PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 28, 2008 are incorporated into Parts A and B of this Post-Effective Amendment No. 17 by reference to Registrants filing under Rule 497(c) as filed on April 29, 2008. A supplement dated June 27, 2008 to the Prospectus and Statement of Additional Information is included in Parts A and B, respectively, of this Post-Effective Amendment No. 17. RELIASTAR LIFE INSURANCE COMPANY and its Separate Account N ING Advantage Century Plus SM Supplement dated June 27, 2008 to the Contract Prospectus and Statement of Additional Information, each dated April 28, 2008, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current variable annuity Contract Prospectus and SAI for future reference. 1. On March 27, 2008, the Board of Trustees of ING Variable Products Trust, ING Partners, Inc. and ING Investors Trust approved a proposal to reorganize certain Portfolios (Disappearing Portfolios) into the following respective Surviving Portfolios. Subject to approval by each Portfolios shareholders, after the close of business on September 5, 2008 the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolio Surviving Portfolio ING VP High Yield Bond Portfolio ING Pioneer High Yield Portfolio ING VP Real Estate Portfolio ING Global Real Estate Portfolio Accordingly, effective after the close of business on September 5, 2008, investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows: All existing account balances invested in the ING VP High Yield Bond Portfolio (Class I) will automatically become investments in the ING Pioneer High Yield Portfolio (I Class). Class I of the ING Global Real Estate Portfolio will automatically be added to your contract and all existing account balances invested in the ING VP Real Estate Portfolio (Class I) will automatically become investments in the ING Global Real Estate Portfolio (Class I). As a result of the reorganizations, effective September 8, 2008 all references to the Disappearing Portfolios in the Contract Prospectus and SAI are hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganizations will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making fund allocation changes. X.100208-08A Page 1 of 2 June 2008 2. The information for ING Julius Baer Foreign Portfolio appearing in the Contract Prospectus under Appendix II  Fund Descriptions is deleted and replaced with the following to reflect a subadviser name change effective June 15, 2008. In addition, effective September 8, 2008, the following information for ING Global Real Estate Portfolio is added to Appendix II  Fund Descriptions. Investment Investment Fund Name Adviser/Subadviser Objective(s) ING Investors Trust  ING ING Investments, LLC Seeks high total return Global Real Estate consisting of capital Portfolio Subadviser : ING Clarion appreciation and current Real Estate Securities L.P. income. ING Investors Trust  ING Directed Services LLC Seeks long-term growth of Julius Baer Foreign capital. Portfolio Subadviser : Artio Global Management, LLC 3. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganizations. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. 4. The following is added to the end of the second paragraph of the Loans section on page 25 of the Contract Prospectus: Processing of loan repayments (including pricing of such repayments) may be delayed for administrative reasons, including but not limited to submission of repayments without a proper loan coupon, or where the amount of a repayment differs from the amount printed on the loan coupon. Please contact us at the number or address listed in the Contract Overview-Questions: Contacting the Company section for further information. X.100208-08A Page 2 of 2 June 2008 SEPARATE ACCOUNT N PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Separate Account N: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities as of December 31, 2007 Statements of Operations for the year ended December 31, 2007 Statements of Changes in Net Assets for the years ended December 31, 2007 and 2006 Notes to Financial Statements Financial Statements - Statutory Basis of ReliaStar Life Insurance Company: Report of Independent Registered Public Accounting Firm Balance Sheets - Statutory Basis as of December 31, 2007 and 2006 Statements of Operations - Statutory Basis for the years ended December 31, 2007, 2006 and 2005 Statements of Changes in Capital and Surplus - Statutory Basis for the years ended December 31, 2007, 2006 and 2005 Statements of Cash Flows - Statutory Basis for the years ended December 31, 2007, 2006 and 2005 Notes to Financial Statements - Statutory Basis (b) Exhibits (1.1) Resolution of the Board of Directors of ReliaStar Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account N (Registrant)  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-120636), as filed on November 19, 2004. (1.2) Resolution of the Executive Committee of the Board of Directors of Northern Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account One (Registrant) 
